EXHIBIT 10.1

LETTER AMENDMENT AND WAIVER

> > > > > 

Dated as of July 27, 2007

To the banks, financial institutions
    and other institutional lenders
    (collectively, the "Lenders")
    parties to the Credit Agreement
    referred to below and to Wachovia Bank, National Association,
    as administrative agent (the "Administrative Agent") for the Lenders

Ladies and Gentlemen:

        We refer to the Amended and Restated Five-Year Credit Agreement dated as
of June 14, 2004 (the "Credit Agreement") among the undersigned and you.
Capitalized terms not otherwise defined in this Letter Amendment and Waiver
(this "Letter Amendment") have the same meanings as specified in the Credit
Agreement.

        Jones Apparel Group, one of the Additional Obligors, has announced its
intention to sell its Subsidiary Barneys New York, Inc. to an independent third
party (the "Barneys Sale"). We hereby request that you agree to amend Section
11.6 of the Credit Agreement to permit the Barney's Sale and to amend Section
10.2 of the Credit Agreement to permit us to use the proceeds of the Barneys
Sale to repurchase shares of our outstanding common stock.

        You have indicated your willingness, on the terms and conditions stated
below, to so agree. Accordingly, it is hereby agreed by you and us as follows:

        The Credit Agreement is, effective as of the date of this Letter
Amendment, hereby amended as follows:

        (a) Section 10.2 is amended in full to read as follows:

>                 SECTION 10.2. Minimum Net Worth. As of the end of any fiscal
> quarter, permit Consolidated Net Worth to be less than $1,750,000,000,
> provided that such amount shall be permanently reduced by the amount equal to
> such portion of the cash proceeds (net of income or gains taxes payable by the
> seller as a result of any gain recognized in connection therewith) of the
> Barneys Sale that are used to repurchase outstanding common stock of Jones
> Apparel Group within six months after the consummation of the Barneys Sale.

        (b) Section 11.6 is amended by adding to the end thereof a new
subsection (g), to read as follows:

>                 (g) the sale of Barneys New York, Inc., a wholly-owned
> Subsidiary of Jones Apparel Group, to an independent third party (the "Barneys
> Sale").

        The Credit Parties' failure to comply with Section 10.1 of the Credit
Agreement as of the end of the fiscal quarter ended July 7, 2007 is hereby
waived in respect of such fiscal quarter, effective as of the date of this
Letter Amendment, provided that the Interest Coverage Ratio as of the end of
such fiscal quarter is not less than 2.50:1.00.

1

--------------------------------------------------------------------------------

The Credit Parties represent and warrant as follows:

i. Each of the Credit Parties is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation.
ii. The execution, delivery and performance by each Credit Party of this Letter
Amendment and the performance by each Credit Party of its obligations under the
Credit Agreement, as amended hereby, do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any of the Credit Parties
or any of their Subsidiaries to obtain any Governmental Approval not otherwise
already obtained or violate any Applicable Law relating to the Credit Parties or
any of their Subsidiaries, (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Credit Parties or any of their Subsidiaries or
any indenture or other material agreement or instrument to which such Person is
a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person except as could not reasonably be expected to
have a Material Adverse Effect, or (iii) result in or require the creation or
imposition of any material Lien upon or with respect to any property now owned
or hereafter acquired by such Person other than a Lien permitted under the terms
of the Loan Documents. iii. Each of the Credit Parties has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Letter Amendment and the
performance of its obligations under the Credit Agreement, as amended hereby, in
accordance with their respective terms. This Letter Amendment has been duly
executed and delivered by the duly authorized officers of the Credit Parties and
such document constitutes, and each of the Loan Documents does and continues to
constitute, the legal, valid and binding obligation of the Credit Parties and,
if applicable, each of their Subsidiaries party thereto, enforceable in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors' rights in general and the availability of equitable
remedies. iv. Except for matters existing on the Closing Date and set forth on
Schedule 7.1(q) to the Credit Agreement, there are no actions, suits or
proceedings pending nor, to the knowledge of the Credit Parties, threatened
against or affecting the Credit Parties or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority, which could reasonably be expected to
have a Material Adverse Effect or which relate to the enforceability of this
Letter Amendment or any Loan Documents, as amended hereby. v. No event has
occurred and is continuing that constitutes a Default or an Event of Default.

        This Letter Amendment shall become effective as of the date first above
written when, and only when, the Administrative Agent shall have received
counterparts of this Letter Amendment executed by the undersigned and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Letter Amendment, and
the consent attached hereto executed by each Additional Obligor. This Letter
Amendment is subject to the provisions of Section 14.11 of the Credit Agreement.

        On and after the effectiveness of this Letter Amendment, each reference
in the Credit Agreement to "this Agreement", "hereunder", "hereof" or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to "the Credit

2

--------------------------------------------------------------------------------

Agreement", "thereunder", "thereof" or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Letter Amendment.

        The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

        If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning at least two counterparts of this Letter
Amendment to Susan Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York 10022.

        This Letter Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

3

--------------------------------------------------------------------------------

        This Letter Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.



Very truly yours,

JONES APPAREL GROUP USA, INC.,
as Borrower

By: /s/ Joseph T. Donnalley
      Name: Joseph T. Donnalley
      Title: Treasurer

JONES APPAREL GROUP, INC.,
as Additional Obligor

By: /s/ Joseph T. Donnalley
      Name: Joseph T. Donnalley
      Title: Treasurer and Sr. Vice President,
                Corporate Taxation and Risk
                Management

JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor

By: /s/ Joseph T. Donnalley
      Name: Joseph T. Donnalley
      Title: Treasurer

JONES RETAIL CORPORATION,
as Additional Obligor

By: /s/ Joseph T. Donnalley
      Name: Joseph T. Donnalley
      Title: Vice President and Treasurer

NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor

By: /s/ Joseph T. Donnalley
      Name: Joseph T. Donnalley
      Title: Treasurer

Agreed as of the date first above written: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender

By: /s/ Susan T. Gallagher
      Name:  Susan T. Gallagher
      Title:  Vice President

JPMORGAN CHASE BANK, N.A.,
as Issuing Lender and Lender

By: /s/ James A. Knight
      Name:  James A. Knight
      Title:  Vice President

CITIBANK, N.A.,
as Issuing Lender and Lender

By: /s/ John McQuiston
      Name:  John McQuiston
      Title:  Vice President & Director

BANK OF AMERICA, N.A.,
as Issuing Lender and Lender

By: /s/ Thomas J. Kane
      Name:  Thomas J. Kane
      Title:  Senior Vice President

BARCLAYS BANK PLC,
as Lender

By: /s/ Esther Carr
      Name:  Esther Carr
      Title:  Manager

SUNTRUST BANK,
as Lender

By: /s/ Michael Vegh
      Name:  Michael Vegh
      Title:  Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH,
as Lender

By: /s/ Spencer Hughes
      Name:  Spencer Hughes
      Title:  Authorized Signatory

BEAR STEARNS CORPORATE LENDING INC.,
as Lender

By: /s/ Randall Trombley
      Name:  /s/ Randall Trombley
      Title:  Authorized Signatory

MALAYAN BANKING BERHAD, NEW YORK BRANCH,
as Lender

By: /s/ Fauzi Zulkifli
      Name:  Fauzi Zulkifli
      Title:  General Manager

BANK OF CHINA,
as Lender

By: /s/ Richard Bradspies
      Name:  Richard Bradspies
      Title:  Deputy General Manager

MIZUHO CORPORATE BANK, LTD.,
as Lender

By: /s/ Hidekatsu Take
      Name:  Hidekatsu Take
      Title:  Deputy General Manager

SUMITOMO MITSUI BANKING CORPORATION,
as Lender

By: /s/ David A. Buck
      Name:  David A. Buck
      Title: Senior Vice President

THE BANK OF NOVA SCOTIA,
as Lender

By: /s/ Todd S. Meller
      Name:  Todd S. Meller
      Title:  Managing Director

UNION BANK OF CALIFORNIA, N.A.,
as Lender

By: /s/ Ching Lim
      Name:  Ching Lim
      Title:  Vice President

THE ROYAL BANK OF SCOTLAND,
as Lender

By: /s/ Charlotte Sohn Fuiks
      Name:  Charlotte Sohn Fuiks
      Title:  Managing Director

PNC BANK, NATIONAL ASSOCIATION
as Lender

By: /s/ Denise D. Killen
      Name:  Denise D. Killen
      Title:  Senior Vice President

STANDARD CHARTERED BANK,
as Lender

By: /s/ Bert de Guzman
      Name:  Bert de Guzman
      Title:  Senior Vice President

By: /s/ Robert K. Reddington
      Name:  Robert K. Reddington
      Title: AVP/Credit Documentation, Credit Risk Control

 

 

 